DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10 and 12-18 re rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0343828 to Huang et al.

As per claim 1, Huang et al. teach a drive circuit, comprising: 
a control module (Fig. 13, control circuits 51 and 53-57) electrically connected to a start signal line (Fig. 13, I1), a first clock signal line (Fig. 13, K2 signal line), a second clock signal line (Fig. 13, K1 signal line), a first potential signal line (Fig. 13, V1), a second potential signal line (Fig. 13, K3), a first node (Fig. 13, N1), and a second node (Fig. 13, N2), wherein the drive circuit has a first state (Fig. 2, paragraph 43, “The shift register may be used to provide a gate driving signal or a light emitting control signal”, it is implicitly stated that a display outputs sequential image frames throughout its operating life, the maintenance phase S2 of a current frame will be construed as the claimed first state) and a display state (Fig. 2, driving phase S1 of a subsequent frame), wherein the first state is prior to the display state, and the control module is configured to transmit a voltage signal to the first node and the second node in response to a first clock signal (Fig. 13, K2) and a second clock signal (Fig. 13, K1); 
an output module (Fig. 13, T11/T12 and control circuit 52) electrically connected to the first potential signal line (Fig. 14, V01), the second potential signal line (Fig. 13, K3), an output wire (Fig. 13, O1), the first node, and the second node, wherein the output module is configured to transmit a voltage signal to the output wire in response to a control signal of the first node and a control signal of the second node; and 
a protect module (Fig. 13, T01/T02), wherein in the first state, the protect module is configured to transmit an effective voltage signal to the first node in response to a control signal in such a manner that the output module transmits an ineffective voltage signal to the output wire (Fig. 2, the output O1 is ineffective during a maintenance phase S2 of a current frame and effective during a driving phase S1 of a subsequent frame).

	As per claim 2, Huang et al. teach the drive circuit according to claim 1, wherein the protect module comprises a first transistor (Fig. 14, T01), wherein the first transistor comprises a control electrode electrically connected to a first control signal line (Fig. 14, R1), a first electrode electrically connected to a first signal line (Fig. 14, RG1), and a second electrode electrically connected to the first node.

	As per claim 3, Huang et al. teach the drive circuit according to claim 1, wherein in the first state, the protect module is further configured to transmit an ineffective voltage signal to the second node (Fig. 11, S42, paragraph 90) in response to a control signal (Figs. 11 and 14, signal R1) in such a manner that the output module does not transmit an effective voltage signal to the output wire (Fig. 2, during S2, O1 outputs an ineffective voltage).

	As per claim 4, Huang et al. teach the drive circuit according to claim 3, wherein the protect module further comprises a second transistor (Fig. 14, T02), wherein the second transistor comprises a control electrode electrically connected to a second control signal line (Fig. 14, the (implicit) line section between the gates of T01 and T02 will be construed as the claimed second control signal line), a first electrode electrically connected to a second signal line (Fig. 14, RG2), and a second electrode electrically connected to the second node.

	As per claim 6, Huang et al. teach the drive circuit according to claim 1, wherein the control module comprises: a first control unit (Fig. 14, T7/T8) electrically connected to the first clock signal line (Fig. 14, K2), the first potential signal line (Fig. 14, V1), the second node (Fig. 14, connected to N2 via T10), and a third node (Fig. 14, N4), and configured to transmit a voltage signal to the third node in response to a first clock signal and a voltage signal of the second node (Fig. 14); a second control unit (Fig. 14, T5/T6/T10/T3/T4) electrically connected to the start signal line, the first clock signal line (Fig. 13, K2 signal line), the second clock signal line (Fig. 13, K1 signal line), the second potential signal line (Fig. 14, K3), the third node (Fig. 14, N4), and the second node, and configured to transmit a voltage signal to the second node in response to the first clock signal, the second clock signal, and a voltage signal of the third node (Fig. 14); and a third control unit (Fig. 14, T2) electrically connected to the second clock signal line (Fig. 14, K1), the first node, the second node, and the third node (Fig. 14, there is an electrical path to the third node via T1, C3 and T11), and configured to transmit a voltage signal to the first node in response to the voltage signal of the third node, the second clock signal, and the voltage signal of the second node (Fig. 14).

	As per claim 7, Huang et al. teach the drive circuit according to claim 6, wherein the second control unit (Fig. 14, T5/T6/T10/T3/T4) comprises: a third transistor (Fig. 14, T6) comprising a control electrode electrically connected to the first clock signal line, a first electrode electrically connected to the start signal line, and a second electrode electrically connected to the second node; a fourth transistor (Fig. 14, T4) comprising a control electrode electrically connected to the third node, a first electrode electrically connected to the second potential signal line (Fig. 14, indirectly connected to K3 via T3), and a second electrode electrically connected to a fourth node (Fig. 14, when T4 is enabled, V02 connects to node N0); and a fifth transistor (Fig. 14, T4) comprising a control electrode electrically connected to the second clock signal line (Fig. 14, K1), a first electrode electrically connected to the fourth node (Fig. 14, T5 is connected to N0 via T6, T10 and C2), and a second electrode electrically connected to the second node (Fig. 14, T5 is connected to N2 via T6 and T10).

	As per claim 10, Huang et al. teach the drive circuit according to claim 6, wherein the first control unit comprises: a seventh transistor (Fig. 14, T7) comprising a control electrode electrically connected to the first clock signal line (Fig. 13, K2 signal line), a first electrode electrically connected to the first potential signal line, and a second electrode electrically connected to the third node (Fig. 14, N4); and an eighth transistor (Fig. 14, T8) comprising a control electrode electrically connected to the second node (Fig. 14, connected via T10), a first electrode electrically connected to the first clock signal line (Fig. 13, K2 signal line), and a second electrode electrically connected to the third node.

	As per claim 12, Huang et al. teach the drive circuit according to claim 1, further comprising: a second capacitor comprising a first plate electrically connected to the second potential signal line, and a second plate electrically connected to the first node; and a third capacitor comprising a first plate electrically connected to the second node, and a second plate electrically connected to the second clock signal line.

	As per claim 13, Huang et al. teach wherein the output module comprises: a twelfth transistor (Fig. 14, T11) comprising a control electrode electrically connected to the first node, a first electrode electrically connected to the second potential signal line (Fig. 14, when T1 and T9 are both turned on, a source/drain of T11 is indirectly connected to K3), and a second electrode electrically connected to the output wire; and a thirteenth transistor comprising a control electrode electrically connected to the second node, a first electrode electrically connected to the first potential signal line, and a second electrode electrically connected to the output wire.

	As per claim 14, Huang et al. teach the drive circuit according to claim 1, wherein the drive circuit is an emission drive circuit, and the output wire is a light-emitting control signal line (paragraph 43).

	As per claim 15, Huang et al. teach the drive circuit according to claim 1, wherein the drive circuit is a scan drive circuit, and the output wire is a scan signal line (paragraph 43).

	As per claim 16, Huang et al. teach a drive method for a drive circuit, comprising: in a first state (Fig. 2, paragraph 43, “The shift register may be used to provide a gate driving signal or a light emitting control signal”, it is implicitly stated that a display outputs sequential image frames throughout its operating life, the maintenance phase S2 of a current frame will be construed as the claimed first state) of the drive circuit, transmitting, by a protect module (Fig. 14, T01 and T02), an effective voltage signal to a first node  in response to a control signal, and transmitting, by an output module, an ineffective voltage signal to an output wire in response to an effective voltage signal of the first node (Figs. 8 and 14, paragraph 90, during S42, N1 is low, T11 is on, and the output is ineffective as per Fig. 2); and in a display state of the drive circuit, transmitting, by a control module (Fig. 13, control circuits 51 and 53-57), a voltage signal to the first node and a voltage to a second node in response to a first clock signal (Fig. 13, K2 signal) and a second clock signal (Fig. 13, K2 signal), and transmitting, by the output module, an effective voltage signal to the output wire (Fig. 2, an effective shift signal is transmitted during S1) in response to a control signal of the first node and a control signal of the second node (Fig. 14), wherein the drive circuit comprises: the control module electrically connected to a start signal line (Fi, 14, I1), a first clock signal line (Fig. 14, K2 line), a second clock signal line (Fig. 14, K1 line), a first potential signal line (Fig. 14, V1), a second potential signal line (Fig. 14, K3 line), the first node, and the second node, wherein the drive circuit has the first state and the display state; the output module electrically connected to the first potential signal line (Fig. 14, V1), the second potential signal line (Fig. 14, when T1 and T9 are both turned on, a source/drain of T11 is indirectly connected to K3), the output wire, the first node, and the second node; and the protect module.

	As per claim 17, Huang et al. teach the drive method according to claim 16, wherein in the first state, the protect module further transmits an ineffective voltage signal to the second node in response to a control signal (Figs. 12 and 14, during S2, high signals RG1/RG2 turn off transistors T11 and T12).

	As per claim 18, Huang et al. teach the drive method according to claim 16, wherein in the display state, the protect module stops transmitting a voltage signal to the first node in response to a control signal (Figs. 12 and 14, during S1, R1 is high and the protect module stops transmitting RG1 and RG2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0343828 to Huang et al.; in view of US 2020/0020291 to Huang, from here-on referred to as Huang2.


	As per claim 21, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Huang et al. teach a shift register (paragraph 18) comprising the control module.
Huang et al. do not teach the shift register, comprising drive circuits that are cascaded, wherein each of the drive circuits comprises the control module.
Huang2 teaches a shift register, comprising drive circuits that are cascaded, wherein each of the drive circuits comprises the control module (Fig. 10).
It would have been obvious to one of ordinary skill in the art, to modify the device of Huang ert al., so that by adding a shift register, comprising drive circuits that are cascaded, wherein each of the drive circuits comprises the control module, for the purpose of driving an active matrix display.

As per claim 22, Huang and Huang2 et al. teach a display device, comprising the shift register according to claim 21 (Huang, paragraph 18).

Allowable Subject Matter

Claim 5, 8, 9, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694